UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     TRISHA L. GORDON,                               DOCKET NUMBER
                   Appellant,                        DA-0752-13-0291-I-1

                  v.

     NATIONAL AERONAUTICS AND                        DATE: August 21, 2014
       SPACE ADMINISTRATION,
                  Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Trisha L. Gordon, Friendswood, Texas, pro se.

           Harry J. Gruchala, Houston, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained the agency’s removal based on the charge of inability to perform the
     duties of her position and inability to maintain regular attendance for medical
     reasons. Generally, we grant petitions such as this one only when: the initial

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     decision contains erroneous findings of material fact; the initial decision is based
     on an erroneous interpretation of statute or regulation or the erroneous application
     of the law to the facts of the case; the judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.       See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. We AFFIRM the initial decision,
     except as MODIFIED by adjudicating the agency’s allegations of inability to
     perform the duties of her position and inability to maintain regular attendance for
     medical reasons as separate charges and by concluding that the agency met its
     burden of proving both charges by preponderant evidence.

                       DISCUSSION OF ARGUMENTS ON REVIEW
¶2        The appellant was employed as an Accounting Technician, GS-7, in the
     agency’s Office of the Chief Financial Officer at the Johnson Space Center in
     Houston, Texas.     Initial Appeal File (IAF), Tab 3, Subtab 4c.       The agency
     proposed to remove the appellant based on her inability to perform the duties of
     her position and her inability to maintain regular attendance for medical reasons.
     IAF, Tab 3, Subtab 4e at 1. The appellant did not respond to the proposal. IAF,
     Tab 3, Subtab 4d at 1. The deciding official sustained the charge and concluded
     that the appellant’s removal was warranted. Id.
¶3        The appellant initiated a timely Board appeal challenging her removal.
     IAF, Tab 1. She claimed that the agency’s action was the result of disability
     discrimination.   IAF, Tab 8 at 1.    The administrative judge issued an initial
                                                                                           3

     decision that found the agency proved the appellant could not perform the duties
     of her position for medical reasons and affirmed her removal.           IAF, Tab 12,
     Initial Decision (ID) at 10, 15.        The administrative judge also found that the
     appellant did not prove her affirmative defense of disability discrimination. ID at
     14-15.
¶4         The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1. The agency has filed a response in opposition to the petition for
     review, to which the appellant has replied. PFR File, Tabs 6-8.

     We consider the agency’s allegations of inability to perform the duties of her
     position and inability to maintain regular attendance for medical reasons as
     separate charges.
¶5         The agency removed the appellant based on conduct that it described as
     “inability to perform the duties of [her] position and . . . inability to maintain
     regular attendance for medical reasons.”         IAF, Tab 3, Subtab 4d at 1.        The
     agency’s allegations that the appellant was unable to maintain regular attendance
     refer to her absences from work throughout 2011 and during the months of
     January, February, and October 2012.           IAF, Tab 3, Subtab 4e at 1-2.        The
     agency’s allegations that the appellant was unable to perform the duties of her
     position refer to the appellant’s work performance and behavior since she was
     diagnosed with numerous serious medical conditions. Id. at 2-3.
¶6         The administrative judge construed this language as a single charge of
     inability to perform for medical reasons. ID at 2, 10; IAF, Tab 8 at 1. Where, as
     here, a single stated charge contains two separate acts of conduct that are not
     dependent on each other and do not comprise a single, inseparable event, each act
     constitutes   a   separate    charge.      Alvarado   v.   Department   of    the   Air
     Force, 103 M.S.P.R. 1, ¶ 12 (2006).         The Board has identified the charges of
     inability to perform duties and inability to maintain regular attendance as separate
     charges   with    unique     elements.      Compare    Combs    v.   Social   Security
     Administration, 91 M.S.P.R. 148, ¶ 13 (2002) (elements to establish charge of
                                                                                    4

     inability to maintain regular attendance), with Marshall-Carter v. Department of
     Veterans Affairs, 94 M.S.P.R. 518, ¶ 10 (2003) (elements to establish charge of
     inability to perform due to medical reasons), aff’d, 122 F. App’x 513 (Fed. Cir.
     2005).
¶7        Therefore, we consider below whether the agency met its burden of proving
     each of these charges separately by preponderant evidence.

     The agency proved that the appellant was unable to maintain regular attendance
     for medical reasons.
¶8        As the administrative judge recognized, the agency’s charge that the
     appellant was unable to maintain regular attendance for medical reasons
     concerned both unscheduled absences and absences that had been scheduled and
     approved. ID at 9. It is undisputed that the appellant was approved for advance
     sick leave and the voluntary leave program and that the agency had
     accommodated the appellant’s leave requests and that she had taken 363 hours of
     leave, excluding holiday and excused leave, between June 19, 2011, and February
     17, 2012. IAF Tab 3, Subtab 4b at 3-9, 15-34.
¶9        As a general rule, an adverse action cannot be based on an employee’s use
     of approved leave. Bair v. Department of Defense, 117 M.S.P.R. 374, ¶ 5 (2012).
     However, the Board has held that an agency may bring an adverse action against
     an employee for excessive approved absences if the following criteria have been
     met: (1) the employee was absent for compelling reasons beyond her control so
     that the agency’s approval or disapproval was immaterial because the employee
     could not be on the job; (2) the absences continued beyond a reasonable time, and
     the agency warned the employee that an adverse action could be taken unless the
     employee became available for duty; and (3) the position needed to be filled by
     an employee available for duty on a regular, full-time or part-time basis.    Id.
     (citing Cook v. Department of the Army, 18 M.S.P.R. 610, 611-12 (1984)).
     Furthermore, in determining that removal based on an employee’s incapacitation
     from duty promotes the efficiency of the service, the Board has found that an
                                                                                      5

      absence for which no foreseeable end is in sight constitutes a burden which no
      employer can efficiently endure. Bair, 117 M.S.P.R. 374, ¶ 5.
¶10         Here, the agency does not dispute the appellant’s contention that she was
      absent for compelling reasons beyond her control. Thus, the agency has proven
      the first element of the charge.      Further, as discussed below, the agency
      established that the appellant’s absences continued beyond a reasonable time. In
      proposing the appellant’s removal, the agency reviewed her attendance for the
      years 2011 and 2012. It alleged that the appellant was absent for illness, medical
      treatments, and doctors’ appointments approximately 20 percent of her working
      time in 2011. IAF, Tab 3, Subtab 4e at 1. The agency also alleged, and the
      appellant does not dispute, that on 16 of the 33 working days from January 1,
      2012, until February 17, 2012, she was absent for all or part of the day due to
      illness or medical appointments.      Id.   The agency further referenced the
      appellant’s denial of access to the facility beginning on February 17, 2012, after
      she made threatening comments in the workplace, and her submissions in October
      2012, indicating that she was unable to return to work due to medical conditions
      until the second week of November 2012. Id. at 2.
¶11         In her petition for review, the appellant argues that some of her
      absences-those occurring from July 26, through November 16, 2011—were
      covered under the Family and Medical Leave Act (FMLA). PFR File, Tab 1 at
      11.   An agency bears the burden of proving that, in taking a leave-related
      disciplinary action, it properly denied an eligible employee leave under the
      FMLA. Burge v. Department of the Air Force, 82 M.S.P.R. 75, ¶ 13 (1999).
¶12         The agency included in its evidence a “Certification of Health Care
      Provider for Employee’s Serious Health Condition (Family and Medical Leave
      Act)” form from the appellant’s neurologist. IAF, Tab 3, Subtab 4b at 225-28.
      The form stated the appellant was incapacitated as of July 19, 2011, and would
      have follow-up treatment appointments. Id. at 227. Nonetheless, the appellant’s
      attendance records indicate that she reported for duty for approximately 450
                                                                                           6

      hours from July 26, through November 16, 2011, thus indicating that she was not
      completely incapacitated during this period. Id. at 19-25. Further, the record
      contains no specific request for FMLA leave in conjunction with that
      certification, and the agency also did not submit any evidence as to whether it
      approved or denied the appellant’s FMLA leave request based on the medical
      certification completed by her neurologist.        The agency, moreover, did not
      address the appellant’s FMLA argument in its response to her petition for review.
      PFR File, Tab 6. Based on the record evidence, we find that the agency has not
      met its burden of demonstrating that it properly denied the appellant’s requests
      for FMLA leave regarding those absences occurring between July 26, and
      November 16, 2011.
¶13         Nonetheless, even excluding those absences, we conclude that the agency
      has established that her absences extended beyond a reasonable time. As stated
      above, there is no dispute that on 16 of the 33 working days from January 1,
      2012, until February 17, 2012, the appellant was absent for all or part of the day
      due to illness or medical appointments.        Further, on February 17, 2012, the
      agency revoked the appellant’s access to her work location because she reportedly
      made a threat of workplace violence. IAF, Tab 3, Subtab 4o. The agency advised
      the appellant that she could return to work when she submitted medical
      documentation verifying that she was not a threat to herself or others. Id. The
      appellant did not submit medical documentation meeting this requirement and she
      never attempted to return to work prior to November 14, 2012, when the agency
      proposed her removal.     IAF, Tab 3, Subtab 4d at 1. Based on the foregoing, we
      conclude that the appellant’s absence from duty in 2012, which included a
      continuous span of nearly 9 months, continued beyond a reasonable time. 2

      2
        The Clerk of the Board issued a show cause order directing the agency to submit
      evidence detailing the appellant’s pay status for the period of February 17, 2012,
      through March 4, 2013. PFR File, Tab 9 at 3. The agency responded to the order with
      evidence that the appellant was in a paid administrative leave status from February 21,
      2012 (the Tuesday following a 3-day holiday weekend beginning on February 18,
                                                                                            7

¶14         The agency also established that it warned the appellant that an adverse
      action could be taken unless she became available for duty. Thus, for example,
      the agency cautioned the appellant about the potential consequences of her poor
      attendance in its November 7, 2012 letter of “Concern Regarding Absence.” IAF,
      Tab 3, Subtab 4f. The letter stated that the appellant’s supervisor was concerned
      about the appellant’s inability to be regular in attendance and “the effect [her]
      absence has had on the efficiency of the organization.” Id. The letter added that
      the appellant had been “previously warned that unless [she became] available for
      duty on a regular, full[-] time basis, a ‘fitness for duty’ determination would be
      made and action may be initiated to remove [her] from [her] position and the
      federal service.” Id.; see Combs, 91 M.S.P.R. 148, ¶¶ 15-16 (finding testimony
      and documents of multiple conversations with the appellant regarding attendance
      were sufficient evidence to show she was on notice of potential adverse action).
      The agency repeated this conclusion in its proposed removal. IAF, Tab 3, Subtab
      4e at 3. As stated above, the appellant did not reply to the notice of proposed
      removal and so she did not rebut the statement in the agency’s November 7, 2012
      letter that she had been cautioned that she could be disciplined if her absences
      continued.




      2012), to October 16, 2012. She was charged 20 days of sick leave for the period of
      October 17, through November 14, 2012, excluding the November 12, 2012 holiday for
      which she received holiday pay. From November 15, 2012, until March 4, 2013, the
      appellant was again in a paid administrative leave status. PFR File, Tab 10, Subtab 1 at
      40, 42, 44. The appellant did not respond to the agency’s submission. The Board in
      Abbott v. U.S. Postal Service, 120 M.S.P.R. 294, ¶ 10 (2014), recently clarified that an
      agency’s placement of an employee on enforced leave for more than 14 days constitutes
      an appealable suspension within the Board’s jurisdiction, and overruled prior Board
      decisions adjudicating appeals of such actions using the jurisdictional framework for
      constructive suspensions. Nonetheless, the appellant did not attempt to appeal her
      placement on paid sick leave from October 17, through November 14, 2012, as a
      suspension or a constructive suspension, nor does she attempt to do so here. Thus, we
      need not address this issue on review.
                                                                                        8

¶15           In any event, we find that, even assuming that the agency did not notify the
      appellant, she was a seasoned employee with almost 25 years of service with the
      federal government when she was removed, and so she clearly knew that her poor
      attendance could result in discipline.         In Stevens v. Department of the
      Army, 73 M.S.P.R. 619, 624-25 (1997), we stated one of the essential functions of
      almost every government job is coming to work regularly and adhering to a
      regular work schedule.        Likewise, the U.S. Court of Appeals for the Federal
      Circuit has held that maintaining a regular work schedule, which involves
      consistently appearing for duty as scheduled, is such a fundamental obligation of
      employment that an employee’s failure to maintain a regular schedule is a valid
      basis     for   serious   disciplinary    action.     See    Davis     v.   Veterans
      Administration, 792 F.2d 1111, 1113 (Fed. Cir. 1986); see also D’Leo v.
      Department of the Navy, 53 M.S.P.R. 44, 51 (1992) (finding that removal for
      failure to maintain a regular and predictable work schedule promotes the
      efficiency of the service).
¶16           Here, the agency showed that the appellant’s absences continued beyond a
      reasonable time and that the position needed to be filled by an employee available
      for duty on a regular, full-time or part-time basis. See Carr v. Reno, 23 F.3d 525,
      530 (D.C. Cir. 1994) (“an essential function of any government job is an ability to
      appear for work” and it is unreasonable to ask an agency to countenance an
      employee’s poor attendance); Jackson v. Veterans Administration, 22 F.3d 277,
      279 (11th Cir. 1994) (an essential function of a job requires work attendance that
      is “reasonably regular and predictable” and not “unreliable and sporadic”);
      Walders v. Garrett, 765 F. Supp. 303, 310 (E.D. Va. 1991) (some degree of
      regular, predictable attendance is fundamental to most jobs), aff’d, 956 F.2d 1163
      (4th Cir. 1992) (Table). Based on the foregoing, we find that the agency has
      proven that the appellant was unable to maintain regular attendance.
                                                                                       9

      The agency proved that the appellant was unable to perform the duties of her
      position due to medical reasons.
¶17        To establish a charge of physical inability to perform in a position that does
      not have medical standards or physical requirements, and is not subject to
      medical evaluation programs, an agency is required to prove a nexus between the
      employee’s medical condition and observed deficiencies in her performance or
      conduct, or a high probability, given the nature of the work involved, that her
      condition may result in injury to herself or others. Fox v. Department of the
      Army, 120 M.S.P.R. 529, ¶ 25 (2014); Marshall-Carter, 94 M.S.P.R. 518, ¶ 10.
      In other words, the agency must establish that the appellant’s medical condition
      prevents her from being able to safely and efficiently perform the core duties of
      her position. See Fox, 120 M.S.P.R. 529, ¶ 25.
¶18        In determining if the agency has met its burden, the Board will consider
      whether a reasonable accommodation exists that would enable the appellant to
      safely and efficiently perform those core duties. See id. However, for the limited
      purposes of proving the charge, the agency is not required to show that it was
      unable to reasonably accommodate the appellant by assigning her to a vacant
      position for which she was qualified; whether it could do so goes to the
      affirmative defense of disability discrimination and/or reasonableness of the
      penalty. Id. The administrative judge found that the agency proved that, due to
      her medical restrictions, the appellant was unable to perform the required duties
      of her position. ID at 10.
¶19        The appellant argues in her petition for review that the medical
      documentation reviewed by the agency’s Medical Director was not current and
      did not reflect her current medical treatment.    PFR File, Tab 8 at 3-4.      The
      medical documentation relied on by the agency’s Medical Director in his
      determination was dated from July through September 2011. Id. The appellant
      alleges that the Medical Director was not aware of how she was responding to
                                                                                      10

      treatment that began in July 2011.      Id.   However, she provided no medical
      documentation in 2012 or 2013 to reflect that her restrictions had changed.
¶20        The agency’s Medical Director provided an affidavit regarding his
      determination, in July 2012, that the appellant could not perform the essential
      functions of her position, and that no reasonable accommodations were available.
      IAF, Tab 3, Subtab 4a at 1-2. The Medical Director based his determination on
      the appellant’s position description requirements, and the medical documentation
      the appellant provided when making a work accommodation request through the
      agency’s Equal Employment Opportunity (EEO) Office. Id. at 1. The appellant
      was diagnosed with multiple autoimmune and hereditary disorders that result in
      weakness and fatigue, muscle spasms, and falls due to weakness in her
      extremities, requiring absences from work when her conditions flare up. IAF,
      Tab 3, Subtab 4b at 218, 226. Of particular focus by the Medical Director was
      the form dated August 17, 2011, completed by the appellant’s treating physician.
      IAF, Tab 3, Subtab 4a at 2. The appellant’s doctor noted a number of symptoms
      and diagnoses regarding the appellant’s condition, that the appellant was
      incapacitated beginning on July 19, 2011, and that the doctor did not provide an
      end date for the condition. Id.
¶21        The core duties of a position are synonymous with its essential functions,
      i.e., the fundamental job duties of the position, not including marginal functions.
      Fox, 120 M.S.P.R. 529, ¶ 26 (citing 29 C.F.R. § 1630.2(n)(1)). A job duty may
      be considered essential for any of several reasons, e.g., because the reason the
      position exists is to perform that function, because of the limited number of
      employees available among whom the performance of that job function can be
      distributed, or because the function is highly specialized so that the incumbent is
      hired for his or her expertise or ability to perform the particular function.
      Fox, 120 M.S.P.R. 529, ¶ 26 (citing 29 C.F.R. § 1630.2(n)(2)).        Evidence of
      whether a particular function is essential includes, inter alia, the employer’s
      judgment as to which functions are essential, written job descriptions, the amount
                                                                                           11

      of time spent on the job performing the function, and the consequences of not
      requiring the incumbent to perform the function. Fox, 120 M.S.P.R. 529, ¶ 26
      (citing 29 C.F.R. § 1630.2(n)(3)).
¶22         In charging the appellant with inability to perform, the Deputy Chief
      Financial Officer indicated that the Accounting Technician in the Travel
      Accounting Group possessed the following essential functions:
            [T]o process the authorizations and expense reports through the
            Funds Certifier queue (the first queue in the travel system) and to
            serve as back up to the funding queue (the last queue in the travel
            system). These travel queues must be worked proactively throughout
            the day to ensure there is not a work stoppage in travel processing.
            The Travel Accounting Group is a highly visible customer service
            organization, so the work required by your position is important to
            the success of our mission.
      IAF, Tab 3, Subtab 4e at 1.         In his affidavit, the agency’s Medical Director
      defined the appellant’s job duties as “being responsible for examining, verifying,
      and maintaining a variety of time-critical travel documents, authorizations, and
      expense   reports.        Her   position   also   required   extensive   interface   and
      communication with customers and other team members during normal work
      hours.”   IAF, Tab 3, Subtab 4a at 1.         Neither party submitted a copy of the
      appellant’s position description. The appellant has not challenged the agency’s
      description of her job duties, therefore, we consider those duties to be the core
      duties of her position.
¶23         The agency has established a nexus between the appellant’s medical
      condition and observed deficiencies in performance.              The appellant’s last
      performance appraisal completed by the agency covered the period of May 1,
      2010, to April 30, 2011. IAF, Tab 3, Subtab 4b at 127. Although the agency has
      not provided a more recent performance evaluation, the agency did submit
      evidence describing the consequences of the appellant’s absences.           Id. at 1-4;
      IAF, Tab 3, Subtab 4e at 2-3.         The Chief of the Financial Services Branch
      submitted an affidavit regarding the adverse impact the appellant’s absences have
                                                                                     12

      had on the organization. IAF, Tab 3, Subtab 4b at 1-2. The Chief’s affidavit
      references the additional time she was required to spend addressing the
      appellant’s inquiries that could have been spent on other issues, along with the
      need for others in the unit having to do the appellant’s duties when she was
      absent.   Id.   The agency also submitted the Chief’s letter to human resources
      regarding the appellant. Id. at 3-9. In that letter, the Chief addressed how the
      appellant’s absences have made it difficult to manage the work of the office and
      have affected other employees who were required to back her up in her absence.
      Id. at 3. The Chief also addressed the appellant’s communication skills and need
      for improvement. Id. at 3-4. The Chief stated that the appellant had difficulty
      communicating with her management, team lead, coworkers, and customers,
      resulting in errors and additional work to resolve. Id. at 3. The agency’s removal
      proposal contained similar information regarding the difficulty the appellant had
      in performing tasks and communicating with her management and team. IAF,
      Tab 3, Subtab 4e at 2-3. The proposal also referenced that her position required
      extensive interaction with customers and coworkers and that her inability to
      perform her position placed a severe burden on the remaining employees who had
      to cover her work. Id. at 3. We find the agency’s evidence sufficient to establish
      that the appellant’s absences had a negative effect not only on her performance,
      but also on the work group as a whole.
¶24        In October 2012, the attorney representing the appellant in her EEO
      complaint submitted two emails to the agency regarding the appellant and her
      potential to return to work. IAF, Tab 3, Subtabs 4h, 4i. In the first email, the
      attorney stated the appellant would not be able to return to work the next day due
      to her medical conditions. IAF, Tab 3, Subtab 4i at 1. The attorney stated that
      the appellant would return to work when she was able to do so.          Id.   The
      following day, the appellant’s attorney sent a second email, which stated that the
      appellant would not be able to work for a period of time and that the appellant
      would provide medical documentation for the absence. IAF, Tab 3, Subtab 4h
                                                                                        13

      at 1.   There is no evidence in the record that the appellant ever provided the
      promised medical documentation for this absence.
¶25           For approximately 1 year prior to her removal, the appellant had the
      opportunity to provide the agency with medical documentation that she could
      return to work and perform the duties of her position with accommodation.
      However, she failed to provide any medical documentation even when notified of
      her potential removal. IAF, Tab 3, Subtab 4f. The record contains no evidence to
      suggest there was any foreseeable end to the appellant’s absence. The Board has
      previously held that when the appellant is unavailable for duty due to her
      incapacitation and the unavailability has no foreseeable end, then removal of the
      employee is warranted. Johnson v. U.S. Postal Service, 120 M.S.P.R. 87, ¶ 4
      (2013) (citing Edwards v. Department of Transportation, 109 M.S.P.R. 579, ¶ 15
      (2008)). Here, the record did not suggest a foreseeable end to the appellant’s
      inability to return to work. Therefore, we find that the agency proved the charge
      of inability to perform by preponderant evidence, and also proved the nexus of
      the charge to the efficiency of the service.

      The penalty of removal was reasonable and promotes the efficiency of the
      service.
¶26           Generally, removal for physical inability to perform the essential functions
      of a position promotes the efficiency of the service. D’Leo v. Department of the
      Navy, 53 M.S.P.R. 44, 51 (1992). At the time of her removal, the appellant had
      over 20 years of service. IAF, Tab 3, Subtab 4c. For approximately a 1-year
      period up to her removal, the appellant did not provide evidence demonstrating
      her ability to return to work as required by the agency. The appellant did not
      provide medical evidence in response to the proposal to remove her despite the
      3½ month period between the issuance of the proposal notice and notice of the
      decision to remove.      IAF, Tab 3, Subtabs 4d, 4e.      Nor did she provide any
      evidence of her ability to perform her duties in the context of the instant appeal.
                                                                                       14

¶27          In determining if removal is an appropriate penalty, the Board will consider
      whether the appellant could have been assigned to a vacant position within her
      medical restrictions.   Marshall-Carter, 94 M.S.P.R. 518, ¶ 14.       However, as
      discussed above, the record demonstrates that reassignment was not feasible.
      IAF, Tab 4, Subtab 4a at 2, Subtab 4e at 3. Based on the appellant’s inability to
      perform the essential functions of the position and the lack of a foreseeable end to
      her inability to return to work, her removal will promote the efficiency of the
      service, and the penalty is sustained.

      The appellant did not prove her affirmative defense that the agency engaged in
      disability discrimination.
¶28          The administrative judge found that the appellant was an individual with a
      disability, but concluded that she was not “qualified,” and that the agency did not
      remove her based on her disability. ID at 12, 15. The appellant alleged disability
      discrimination based on denial of a reasonable accommodation. IAF, Tab 9 at
      1-2.    The Rehabilitation Act requires an agency to provide reasonable
      accommodation to the known physical or mental limitations of an otherwise
      qualified individual with a disability unless the agency can show that
      accommodation would cause an undue hardship on its business operations.
      Clemens v. Department of the Army, 120 M.S.P.R. 616, ¶ 10 (2014).              With
      exceptions not applicable here, the term “qualified” means that the individual
      satisfies the requisite skill, experience, education, and other job-related
      requirements of the position the individual holds or desires and, with or without
      reasonable accommodation, can perform the essential duties of such position.
      Id.; 29 C.F.R. § 1630.2(m). Reasonable accommodation includes modifications
      to the manner in which a position is customarily performed to enable a qualified
      individual with a disability to perform the essential job functions, or reassignment
      of the employee to a vacant position whose duties the employee can perform.
      Clemens, 120 M.S.P.R. 616, ¶ 10.
                                                                                           15

¶29        The appellant has the burden to show that she is a qualified individual with
      a disability. Henson v. U.S. Postal Service, 110 M.S.P.R. 624, ¶ 7 (2009). We
      agree with the administrative judge that she has not done so.            The appellant
      submitted a request for reasonable accommodation to the agency and provided
      medical information in support of her request. IAF, Tab 3, Subtab 4b at 218-96.
      The appellant requested to be absent for infusions four times a month for a period
      of 6 days per occurrence, not to have to return to work on the days of the
      infusions, to be absent when flare-ups occurred, and to be able to make up those
      missed hours.    IAF, Tab 3, Subtab 4b at 218.           The agency responded to the
      appellant’s accommodation request, approving some requests for a 6-month trial
      period, and also requested that the Medical Director review the documentation to
      determine if additional accommodations were necessary.             Id. at 220-22.   The
      agency’s    Medical    Director    determined     that   there   were   no    reasonable
      accommodations available to allow the appellant to perform the essential
      functions of her position. IAF, Tab 3, Subtab 4a at 2.
¶30        The appellant does not articulate how she would be able to perform the
      duties of her position that require extensive interaction with coworkers and
      customers based upon her request for a minimum of 24 days of absence per month
      to accommodate her disability. The appellant bears the burden of proving that an
      accommodation she seeks is reasonable.           Clemens, 120 M.S.P.R. 616, ¶ 17.
      Based upon the evidence submitted, we find that the appellant’s requested
      accommodation was not reasonable, and that she has not established that she
      could perform the       duties    of   her   position    with or   without    reasonable
      accommodation.
¶31        As part of its obligation to reasonably accommodate the appellant’s
      disability, the agency must consider whether it could reassign the appellant to a
      vacant     position.       Gonzalez-Acosta         v.     Department     of    Veterans
      Affairs, 113 M.S.P.R. 277, ¶ 14 (2010). The proposing official determined there
      were no available positions in the Office of the Chief Financial Officer that did
                                                                                16

not require a predictable work schedule and involve extensive interaction with
customers or coworkers. IAF, Tab 3, Subtab 4e at 3. The proposing official also
stated that an agency human resource staff member had reviewed open positions
at the agency to ascertain whether another position met her experience, education,
and work restrictions, but determined that there was no such available position at
the time. Id. The appellant has not identified any open positions for which she is
qualified and of which she can perform the essential functions; therefore she has
not met her burden to show that vacant funded positions existed to prove her
claim of disability discrimination.     See Gonzalez-Acosta, 113 M.S.P.R. 277,
¶¶ 16-17 (the appellant bears the ultimate burden of proof in a claim of disability
discrimination and must show the accommodation sought is reasonable). Based
upon the record evidence, we affirm the administrative judge’s finding that the
appellant did not prove her affirmative defense of disability discrimination.

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
     The initial decision, as supplemented by this Final Order, constitutes the
Board's final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request further review of this final decision.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                          Office of Federal Operations
                   Equal Employment Opportunity Commission
                                P.O. Box 77960
                           Washington, D.C. 20013

     If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                                                                                   17

                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
                                                                      18

prepayment of fees, costs, or other security.   See 42 U.S.C. § 2000e5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                      ______________________________
                                    William D. Spencer
                                    Clerk of the Board
Washington, D.C.